173 P.3d 398 (2007)
2007 WY 205
Jacob Paul MARTINEZ, Appellant (Defendant),
v.
The STATE of Wyoming, Appellee (Plaintiff).
Nos. S-07-0147, S-07-0148.
Supreme Court of Wyoming.
December 19, 2007.
[¶ 1] This matter came before the Court upon the pro se "Appellant Brief of Jacob Paul Martinez," filed herein December 6, 2007. On September 27, 2007, Appellant's court-appointed appellate counsel filed a request to withdraw as counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). This Court, after a careful review of the record and the "Anders brief" submitted by appellate counsel, entered its "Order Granting Permission for Court Appointed Counsel to Withdraw and Conditionally Affirming the Judgment and Sentence," on October 23, 2007. That Order provided that the district court's "Sentence" would be summarily affirmed unless the Appellant, Jacob Paul Martinez, raised points of his choosing which convinced this Court that the appeal herein is less than wholly frivolous. Now, after a careful review of the "Appellant Brief of Jacob Paul Martinez," this Court finds that the Appellant has failed to raise such points with this Court. Therefore, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967), this Court finds that the District Court's "Sentence" in this matter should be affirmed. It is, therefore,
[¶ 2] ORDERED that the District Court's "Sentence," which was filed June 12, 2007, be, and the same hereby is, affirmed.
/s/ Barton R. Voigt Barton R. Voigt Chief Justice